The Union's efforts in combating corruption (written declaration): see Minutes
Written declaration 0002/2010 on the Union's efforts in combating corruption, submitted by Monica Luisa Macovei, Simon Busuttil, Luigi de Magistris, Ana Gomes and Bart Staes, has been signed by a majority of Parliament's component Members. In accordance with Rule 123, it will be forwarded to its addressees and published, together with the names of the signatories, in the Texts Adopted of the sitting of 18 May 2010.
Mr President, I want to thank those colleagues who supported and signed this declaration, and I would like to take this opportunity to call upon the Commission and Council to establish a solid and strong anti-corruption monitoring mechanism in the European Union. I appeal to the Member States to show political will and strengthen their fight against corruption before it is too late.
The next item is the vote.
(For results and other information regarding the vote: see Minutes)